Adjudication by
Klein, J.,
Anna M. Murphy died September 21, 1979, leaving a will dated June 21, 1977, which was admitted to probate October 18, 1979, when letters testamentary were granted. Proof of advertisment of the grant thereof was produced to the auditing judge. * * *
Decedent was adjudicated an incompetent by decree of Klein, J., dated December 11, 1978, No. 2611 of 1978, and Joycelyn W. Smith, the accountant, was appointed guardian of her estate and of her person. Although counsel filed separate accounts for Joycelyn W. Smith, guardian, and for Joycelyn W. Smith, executrix, he has requested that the guardian’s account be piggybacked to the executrix’s account. In accord*161anee with the practice approved by this court, counsel’s request will be granted under 20 Pa. C.S.A. §5533.1. ***
The account shows unconverted realty situated at 4577 Shelbourne Street, Philadelphia, Pennsylvania, carried in the account at a value of $24,468.34, which is awarded to Joycelyn W. Smith.
All awards are subject to such distributions as have heretofore been properly made.
Leave is granted to the accountant to make all transfers and assignments necessary to effect distribution in accordance with this adjudication.
A schedule of distribution, containing all certifications required by Rule *72, to include only the award of real property, shall be filed with the clerk within ninety (90) days of the absolute confirmation of the account. Upon absolute approval of the schedule it will be attached to and become part hereof.
And Now, February 10, 1981, the account is confirmed NISI.